Citation Nr: 0939165	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  00-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in 
Augusta, Maine


THE ISSUES

1.  Entitlement to service connection for colorectal cancer, 
status post resection, claimed as due to asbestos exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Coast 
Guard (USCG) from December 1941 to April 1945.  The Veteran 
received an undesirable discharge for this period of service.  
The Veteran also had active service from May 1945 to July 
1945 in the American Merchant Marine in oceangoing service.

The issue of entitlement to service connection for colorectal 
cancer comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the Department 
of Veterans Affairs (VA) Togus Regional Office (RO) in 
Augusta, Maine.

The issue of entitlement to service connection for COPD comes 
before the Board on appeal from a January 2000 rating 
decision by the VA RO in Augusta, Maine.

This case was previously before the Board in September 2001, 
at which time the Board denied the claims on appeal.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2003, the Court granted a joint motion of the parties, 
vacated the Board's decision, and remanded the case to the 
Board for action consistent with the joint motion.  The case 
was also remanded for further development in September 2003, 
September 2004, and December 2004.  In December 2005 the 
Board again denied the claims on appeal.  The Veteran 
appealed the Board's decision to the Court.  In September 
2007, the Court granted a joint motion of the parties, 
vacated the Board's decision, and remanded the case to the 
Board for action consistent with the joint motion.  In August 
2008 the Board remanded the case for further development, and 
it has now been returned to the Board for further appellate 
action.   

In connection with his appeal the Veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge in December 2004.  In addition, he 
testified at a videoconference hearing before one of the 
undersigned Veterans Law Judges in August 2009.  He accepted 
these hearings in lieu of in-person hearings before Board.  A 
transcript of each hearing is associated with the claims 
files.


 FINDINGS OF FACT

1.  Colorectal cancer is etiologically related to asbestos 
exposure incurred while the Veteran was serving in the 
American Merchant Marine in oceangoing service.

2.  COPD is etiologically related to asbestos exposure 
incurred while the Veteran was serving in the American 
Merchant Marine in oceangoing service.


CONCLUSIONS OF LAW

1.  Colorectal cancer was incurred in active duty. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  COPD was incurred in active duty.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has determined that the 
evidence currently of record is sufficient to establish the 
Veteran's entitlement to service connection for colorectal 
cancer and COPD.  Although the Veteran has not been provided 
notice with respect to the initial-disability-rating or 
effective-date element of his claims, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters. 



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
of entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos- 
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

The Veteran contends that he is entitled to service 
connection for colorectal cancer and COPD because they 
resulted from in-service exposure to asbestos.  

At the outset, the Board notes that the Veteran served on the 
S.S. James Kerney, an American Merchant Marine Liberty Ship 
during World War II, from May 1945 to July 1945.  American 
Merchant Marine oceangoing service during the period of armed 
conflict from December 7, 1941, through August 15, 1945, is 
considered active service.  38 C.F.R. § 3.7.  

The Veteran also had previous active service with the USCG 
from December 1941 to April 1945; however, the Veteran 
received an undesirable discharge for that period of service.  
In a July 2005 administrative decision, VA determined that 
the Veteran's USCG service was considered to be dishonorable 
for VA purposes and as such is a bar to receiving VA benefits 
based on that period of service.  In his August 2009 hearing 
the Veteran asserted that he received an upgraded discharge 
in 2007.  However, there is no documentation of such upgrade 
of record.  As a result the Board will limit its 
consideration of the Veteran's claim to the period of 
American Merchant Marine oceangoing service from May 1945 to 
July 1945 for which he received an honorable discharge.  

In August 2003 the Veteran reported to his private physician, 
Dr. B.D., that when serving in the Merchant Marine he held a 
variety of positions.  He reported that when he was not 
working in the engine room he was, on many occasions, called 
up to repair the asbestos wrapping of the steam lines.  He 
reported that the asbestos wrappings were usually shredded 
and falling apart and that the air was filled with loose 
asbestos "dust."  He reported that the air was thick with 
this loose asbestos "dust" on many occasions.  

The Board has determined that the Veteran is a reliable 
historian and has conceded the reported exposure to asbestos 
while serving in the Merchant Marine from May 1945 to July 
1945.     

Colorectal Cancer

In October 1995 the Veteran underwent a colonoscopy at the VA 
Medical Center.  Upon digital rectum examination the Veteran 
was found to have a tumor mass and was then referred for 
surgical resection.  In November 1995 the Veteran underwent 
surgical resection.  The tumor was sent to pathology and the 
Veteran was diagnosed with villous adenocarcinoma of the 
proximal rectum invading the muscularis mucose.  

In October 2008 the Veteran was afforded a VA examination.  
The examiner opined that it was at least as likely as not 
that the Veteran's colorectal carcinoma was etiologically 
related to his active service in the USCG.  The examiner went 
on to state that there is no known minimal exposure to 
asbestos fibers necessary to cause colon cancer disease.  
Additionally, the examiner stated that exposure to asbestos 
fibers is a well known (strong), independent contributor to 
the development of colorectal cancer, regardless of the 
presence or lack of a history of smoking.  The examiner 
stated that the fact that the Veteran did not develop 
colorectal cancer until 50 years after his exposure to 
asbestos fibers did not mitigate or reduce the link between 
asbestos exposure and the development of colorectal cancer as 
literature indicates that it takes several decades for the 
long term effects of exposure to asbestos fibers to manifest.

As the nexus opinion provided by the examiner links the 
Veteran's colorectal cancer only to his USCG service, which 
has already been determined to be dishonorable, the RO sent 
the examiner a request to provide an addendum opinion with 
regard to the Veteran's exposure to asbestos fibers while 
serving in the Merchant Marine from May 1945 to July 1945.

In his December 2008 addendum opinion, the examiner stated 
that it would be impossible to tell, without resorting to 
speculation, if the Veteran's current colorectal cancer was 
related solely to exposure to asbestos fibers between May 
1945 and July 1945.

The Board notes that greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as the reasoning employed by the physicians and whether or 
not (and the extent to which) they reviewed prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).

In this regard, the Board notes that there are several VA 
medical opinions of record regarding the nexus between the 
Veteran's colorectal cancer and his exposure to asbestos.  
However, the Board finds the October 2008 medical opinion and 
December 2008 addendum to be the most probative as they rely 
on both the most current medical information and technology 
available and a complete review of the Veteran's claims 
files.

Additionally, as discussed above, the Board has conceded that 
the Veteran was exposed to asbestos while serving honorably 
in the American Merchant Marine in oceangoing service.  The 
Board notes that the Veteran's colorectal cancer need not be 
a result solely of his exposure to asbestos fibers between 
May 1945 and July 1945 in order to be subject to service 
connection.  Rather, the exposure during that period need 
only to have contributed to the Veteran's colorectal cancer 
for this condition to be subject to service connection.  

As the examiner has stated that it is at least as likely as 
not that the Veteran's colorectal cancer is a result of 
exposure to asbestos, that there is no known minimum level of 
exposure necessary to cause such condition, and that the 
Veteran was exposed to asbestos during his period of 
honorable service; the Board finds that the evidence for and 
against the claim of entitlement to service connection for 
colorectal cancer is at least in equipoise.  As such, the 
benefit of the doubt must be decided in favor of the Veteran.

Accordingly, entitlement to service connection for colorectal 
cancer is warranted.   

COPD

The Veteran was first shown to have a diagnosis of COPD in 
April 1990.  In an X-ray taken of the Veteran's chest in 
August 1994 it was noted that there were no changes since the 
last X-ray taken in April 1990.  In April 1994 it was noted 
that the Veteran had COPD, plate-like atelectasis or fibrotic 
scarring in the left lower lobe.  

The Veteran has also admitted to having a history of smoking.  
He reported that he quit smoking approximately 20-30 year 
ago, but that his breathing continued to get worse even after 
he stopped smoking.  

In October 2008 the Veteran was afforded a VA examination.  
In the examination report the examiner reported that the 
Veteran was exposed to asbestos in 1945.  The examiner 
reported that the pulmonary function test (PFT) administered 
in October 2008 revealed a mild obstructive defect.  The 
October 2008 examiner confirmed the diagnosis of COPD and 
opined that it was at least as likely as not that the 
Veteran's COPD was etiologically related to his USCG service.  
The examiner also stated that there is no known minimal 
exposure to asbestos fibers necessary to trigger pulmonary 
disease.  The examiner also addressed the Veteran's history 
of smoking and stated that even after quitting smoking the 
Veteran's lung function continued to get worse and that 
exposure to asbestos is a well known (strong), independent 
contributor to the development of COPD regardless of the 
presence or lack of a history of smoking.

As the nexus opinion provided by the examiner links the 
Veteran's COPD only to his USCG service, which has already 
been determined to be dishonorable, the RO sent the examiner 
a request to provide an addendum opinion with regard to the 
Veteran's exposure to asbestos fibers while serving in the 
Merchant Marine from May 1945 to July 1945.

In his December 2008 addendum opinion, the examiner stated 
that it would be impossible to tell, without resorting to 
speculation, if the Veteran's current COPD was related solely 
to exposure to asbestos fibers between May 1945 and July 
1945.

Again the Board notes that there are several VA medical 
opinions of record regarding the nexus between the Veteran's 
COPD and his exposure to asbestos.  However, the Board finds 
the October 2008 medical opinion and December 2008 addendum 
to be the most probative as they rely on both the most 
current medical information and technology available and a 
complete review of the Veteran's claims files.

Additionally, as discussed above, the Board had conceded that 
the Veteran was exposed to asbestos while serving honorably 
in the American Merchant Marine in oceangoing service.  
Again, the Board notes that the Veteran's COPD need not be a 
result solely of his exposure to asbestos fibers between May 
1945 and July 1945 in order to be subject to service 
connection.  Rather, the exposure during that period need 
only to have contributed to the Veteran's COPD for this 
condition to be subject to service connection.  

As the examiner has stated that it is at least as likely as 
not that the Veteran's COPD is a result of exposure to 
asbestos, that there is no known minimum level of exposure 
necessary to cause such condition, and that the Veteran was 
exposed to asbestos during his period of honorable service; 
the Board finds that the evidence for and against the claim 
of entitlement to service connection for COPD is at least in 
equipoise.  As such, the benefit of the doubt must be 
resolved in favor of the Veteran.

Accordingly, entitlement to service connection for COPD is 
warranted.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for colorectal cancer, 
status post resection, is granted.

Entitlement to service connection for COPD is granted.



_______________________                                        
_______________________
      Wayne M. Braeuer					       Steven D. 
Reiss
     Veterans Law Judge,                                                  
Acting Veterans Law Judge,
  Board of Veterans' Appeals                                          
Board of Veterans' Appeals



____________________________________________
Shane A. Durkin, 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


